         Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                    )
CMI ROADBUILDING, LTD.                         )
                                               )
                           Plaintiffs,         )
               v.                              )      Case No. CIV-18-1245-G
                                               )
SPECSYS, INC.,                                 )
                                               )
                           Defendant.          )

                                         ORDER

      Now before the Court is Plaintiffs’ Motion for Partial Summary Judgment on

Defendant’s Counterclaim for Quantum Meruit (Doc. No. 234) and supporting brief (Doc.

No. 235). Defendant has responded in opposition (Doc. No. 283) and Plaintiffs have

replied (Doc. No. 318). The Court makes its decision based on the parties’ written

submissions.

 I.   Background

      This lawsuit stems from a series of purchase orders (the “Purchase Orders”)

whereby Defendant SpecSys, Inc. (“SpecSys”) agreed to manufacture mobile equipment

and provide related design and engineering services to Plaintiff CMI Roadbuilding, Inc.

(“CMI”). The Purchase Orders, which have been detailed in related Orders of the Court,

are summarized below:

      • Purchase Order 17580, dated January 11, 2018, whereby SpecSys agreed to
        manufacture and assemble TR-4 machines for CMI (Doc. No. 78-16 at 2-11);

      • Purchase Order 18643, dated March 2, 2018, whereby SpecSys agreed to
        perform engineering updates to the concept design for CMI’s TP-4 machine
         Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 2 of 7




          (Doc. No. 78-26 at 9-12);

      • Purchase Order 18644, dated March 2, 2018, whereby SpecSys agreed to create
        a manual for the TR-4 machine (Doc. No 78-26 at 13-15);

      • Purchase Order 18645, dated March 2, 2018, whereby SpecSys agreed to
        provide control support services related to the TR-4 and TP-4 projects (Doc.
        No. 78-26 at 16-19);

      • Purchase Order 20501, dated May 24, 2018, whereby SpecSys agreed to
        provide “engineering manpower” for the support and design of CMI mobile
        equipment over a three-month period (Doc. No. 78-33 at 2-5);

      • Purchase Order 21234, dated July 10, 2018, whereby SpecSys agreed to
        manufacture various wiring harnesses for CMI (Doc. No. 78-36 at 3-9);

      • Purchase Order 22015, dated August 20, 2018, whereby SpecSys agreed to
        develop, test, and debug software and controls on CMI’s SP-5 machine and
        provide related engineering services (Doc. No. 78-46 at 2-5); and

      • Purchase Order 22016, dated August 20, 2018, whereby SpecSys agreed to
        develop, test, and debug software and controls on CMI’s TM-11 machine and
        provide related engineering services (Doc. No. 78-46 at 6-9).

      Beginning on January 12, 2018, SpecSys sent CMI invoices for work it claims to

have performed under the Purchase Orders. See Doc. Nos. 23-3, 23-4, 23-5, 23-6, 23-7,

23-9, 23-10, 23-11, 23-12, 23-13, 23-15, 23-17, 23-19, 23-20, 23-21, 23-22, 23-24, 23-26,

23-27, 23-29, 23-30, 23-32. CMI paid some of the invoices and refused to pay others.

See Am. Compl. (Doc. No. 78) ¶¶ 42, 50, 66, 78; Answer (Doc. No. 82) ¶¶ 42, 50, 66, 78.

The parties soon became embroiled in a dispute about: (1) what amounts, if any, are due

and owing to SpecSys under the outstanding invoices; and (2) what items, if any, SpecSys

is obligated to turn over to CMI. The dispute blossomed into the current lawsuit, which

was filed on December 20, 2018, by CMI and its parent company CMI Roadbuilding, Ltd.



                                           2
           Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 3 of 7




(collectively, “Plaintiffs”).

         SpecSys has filed a counterclaim to recover sums it claims are due and owing under

the unpaid invoices. See Am. Countercl. (Doc. No. 23). SpecSys relies primarily on a

breach-of-contract theory but advances an alternative claim for quantum meruit “in the

event that any work performed by SpecSys for the service and benefit of CMI is not

authorized or encompassed in the terms of the written Purchase Orders.” Id. ¶ 12. The

viability of Plaintiffs’ quantum meruit claim is the subject of the Motion under review.

 II.     Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim.

The Court must grant summary judgment when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). To defeat summary judgment, the nonmovant need

not convince the Court that it will prevail at trial, but it must cite sufficient evidence

admissible at trial to allow a reasonable jury to find in the nonmovant’s favor—i.e., to

show that there is a question of material fact that must be resolved by the jury. See

Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). The Court must then

determine “whether the evidence presents a sufficient disagreement to require submission



                                             3
           Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 4 of 7




to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

       Parties may establish the existence or nonexistence of a material disputed fact by:

       •      citing to “depositions, documents, electronically stored information,
              affidavits or declarations, stipulations . . . , admissions, interrogatory
              answers, or other materials” in the record; or
       •      demonstrating “that the materials cited do not establish the absence or
              presence of a genuine dispute, or that an adverse party cannot produce
              admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A), (B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005),

“[t]he mere existence of a scintilla of evidence in support of the [nonmovant’s] position

will be insufficient; there must be evidence on which the [trier of fact] could reasonably

find for the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

III.   Analysis

       SpecSys seeks to recover under the doctrine of quantum meruit for any work it

performed that is ultimately found to be unauthorized or outside the scope of the Purchase

Orders. Def.’s Resp. Br. (Doc. No. 283) at 19-20. CMI contends that the doctrine is

categorically inapplicable—and thus, SpecSys’ quantum meruit claim fails as a matter of

law—because the parties’ transactions are governed exclusively by the Purchase Orders.

Pls.’ Br. (Doc. No. 235) at 5.

       To prevail on its claim of quantum meruit, SpecSys must show: (1) that it rendered

valuable services to CMI with a reasonable expectation of being compensated; (2) that


                                            4
         Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 5 of 7




CMI knowingly accepted the benefit of the services; and (3) that CMI would be unfairly

benefitted by the services if no compensation were provided to SpecSys. See AT & T

Corp. v. Matrix Telecom, Inc., No. CIV-05-118-C, 2006 WL 2246452, at *3 (W.D. Okla.

Aug. 4, 2006).

       The doctrine “applies only where there is no express contract.”           Brown v.

Wrightsman, 51 P.2d 761, 763 (Okla. 1935); see also Shumaker v. Hazen, 372 P.2d 873,

875 (Okla. 1962) (“There cannot be an express and an implied contract for the same thing

existing at the same time”). Oklahoma law recognizes, however, that despite the existence

of an express contract, a plaintiff may recover for work it performed outside the scope of

the parties’ contract. See McCurdy Grp. v. Am. Biomedical Grp., Inc., 9 F. App’x 822,

827 (10th Cir. 2001) (holding that plaintiff could pursue recovery under a quantum meruit

theory for services rendered and accepted after termination of the parties’ contract); BB &

B Constr., Inc. v. Hogan, 17 F. App’x 850, 851 (10th Cir. 2001) (“Although the doctrine

of quantum meruit generally applies in the absence of an express contract, . . . [r]elief

under a quantum meruit theory may be permitted as long as it involves obligations outside

the scope of the express contract.”); accord Feldman v. MCZ Dev. Corp., No. 12-cv-431,

2013 WL 12131596, at *5 (N.D. Okla. Feb. 4, 2013); Maroy v. Isis, LLC of Okla., No.

CIV-06-0776-F, 2006 WL 3742166, at *2 (W.D. Okla. Dec. 15, 2006).

       It is here undisputed that there are several express contracts (i.e., the Purchase

Orders) governing the transactions between SpecSys and CMI. Am. Compl. ¶¶ 38-39, 51-

53, 55-56, 62, 66, 72-73; Answer ¶¶ 38-39, 51-53, 55-56, 62, 66, 72-73. It is likewise

undisputed that SpecSys invoiced CMI for work CMI now contends was “unauthorized”

                                            5
         Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 6 of 7




and which CMI refuses to pay on that basis.1 Def.’s Resp. Br. at 20; Pls.’ Reply Br. (Doc.

No. 318) at 7. The issue presented is one of pure law: whether SpecSys may pursue relief

under the doctrine of quantum meruit to recover for work that is found to be

“unauthorized” under the Purchase Orders but was rendered by SpecSys and knowingly

accepted by CMI. SpecSys argues, and the Court agrees, that, in accordance with the

holding in McCurdy and subsequent cases, it may.2 Def.’s Resp. Br. at 20.

      CMI argues that McCurdy is inapplicable because SpecSys seeks to recover for

extracontractual work performed “prior to” termination of the Purchase Orders, whereas

the plaintiff in McCurdy was allowed to recover under a quantum meruit theory for

extracontractual work performed “after termination of the contract.” Pls.’ Reply Br. at 7.

CMI offers no reasoned argument for the significance of this distinction, and the Court is

not persuaded that McCurdy’s holding should be so narrowly construed. In the Court’s

view, McCurdy stands for the broader proposition that a plaintiff may pursue quantum

meruit relief to recover for work it performed, which, for any number of reasons, falls

outside the scope of the parties’ existing contract. This view is consistent with opinions

from federal courts applying McCurdy. See Feldman, 2013 WL 12131596 at *5 (holding




1
  SpecSys offers two examples of such work: (1) its review of CMI Master Controls; and
(2) its creation of RM-6 Design Booklets. Def.’s Resp. Br. at 20 (citing Doc. No. 283-9,
283-12, 283-10, 283-11, 283-28).
2
 Finding this argument to be dispositive, the Court does not reach SpecSys’ argument that
quantum meruit is available because CMI prevented and/or interfered with SpecSys’
work. See Def.’s Resp. Br. at 21.

                                            6
         Case 5:18-cv-01245-G Document 339 Filed 05/28/21 Page 7 of 7




that plaintiff could pursue recovery under a quantum meruit theory for services rendered

prior to the execution of the parties’ contract).

       CMI further argues that summary judgment is warranted because “CMI received

no benefit from any work SpecSys performed.” Pls.’ Br. at 6. Whether SpecSys rendered

goods and/or services that actually benefitted CMI is a contested issue of fact, with each

party submitting testimony and other evidence in support of its respective position.

Compare Pls.’ Br. at 3, with Def.’s Resp. Br. at 11 (dispute as to whether SpecSys

delivered usable designs and drawings under Purchase Order 18643); Pls.’ Br. at 3, with

Def.’s Resp. Br. at 13 (dispute as to whether SpecSys rendered beneficial services to CMI

under Purchase Order 18645); Pls.’ Br. at 3, with Def.’s Resp. Br. 15 (dispute about

whether SpecSys delivered usable items to CMI under Purchase Order 20501); Pls.’ Br.

at 4, with Def.’s Resp. Br. at 17 (dispute about whether SpecSys rendered beneficial

services to CMI under PO 22015). As such, the Court is unable to determine, as a matter

of law, that CMI did not benefit from any extracontractual work performed by SpecSys.

                                      CONCLUSION

       For the reasons outlined above, Plaintiffs’ Motion for Partial Summary Judgment

on Defendant’s Counterclaim for Quantum Meruit (Doc. No. 234) is DENIED.

       IT IS SO ORDERED this 28th day of May, 2021.




                                              7
